Citation Nr: 1129774	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  07-12 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1942 to October 1945.  He died in July 2004, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2009, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In July 2009, the Board remanded this case for additional development, and the case has been returned for further appellate review.

In January 2011, the Board requested an etiology opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 (2010).  This opinion was obtained in April 2011 and has been associated with the claims file.  

Pursuant to 38 C.F.R. § 20.903, the appellant was sent a notice letter following the Board's receipt of the April 2011 VHA opinion.  This letter informed the appellant that she had 60 days to submit any additional evidence or argument.  This letter was accompanied by a Medical Opinion Response Form, on which the appellant could choose whether to have her case remanded to the Agency of Original Jurisdiction (AOJ) for initial consideration of any new evidence she submitted.  

In June 2011, the appellant submitted a personal statement and a copy of the April 2011 VHA opinion.  She indicated on the response form that she wished to have the Board remand the case for AOJ consideration of the new evidence.  

Generally, 38 C.F.R. § 20.1304 requires evidence submitted by the Veteran or representative in response to § 20.903 notification to be referred to the AOJ for review, unless the Veteran waives this procedural right or the Board determines that the Veteran's claim should be fully allowed.  See 38 C.F.R. § 20.1304(c) (2010).  However, a Board-initiated medical expert opinion obtained under the authority of 38 C.F.R. § 20.901 is not subject to initial review by the RO.  See 38 C.F.R. § 19.9(c)(1).  Therefore, the Board is not required to afford a claimant the opportunity to have a claim readjudicated by the AOJ when the only new evidence of record consists of a newly-obtained VHA opinion.  Thus, the Board need not remand this case for AOJ review of the April 2011 VHA letter.

Furthermore, the Board has reviewed the personal statement that accompanied the appellant's response.  The Board notes, however, that a distinction is drawn on the response form between "evidence" and "arguments."  The appellant's personal statement is clearly an argument, not evidence.  The Board further notes that the appellant's personal statement does not alert VA to any evidence that is not yet of record, and it does not provide an additional theory of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151.  Therefore, the Board concludes that a remand for AOJ review of the appellant's June 2011 submissions is not necessary.

The issues of entitlement to nonservice-connected death pension benefits and entitlement to service connection for the cause of the Veteran's death have been raised by the record, but have not been adjudicated by the AOJ.  (The latter claim is subject to a prior, final denial, and would therefore require the submission of new and material evidence.)  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The official death certificate shows that the Veteran died on July [redacted], 2004, and that the immediate cause of death was lung cancer.

2.  A preponderance of the competent and probative evidence of record indicates that the Veteran's colon cancer had metastasized from his lung cancer.

3.  Resolving reasonable doubt in favor of the appellant, the Veteran's colon cancer was a contributory cause of his death.

4.  A preponderance of the evidence is against a finding that the Veteran's death was the proximate result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or the result of an event not reasonably foreseeable, as a result of VA treatment.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The notice requirements of the VCAA require VA to notify the appellant of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the Veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The United States Court of Appeals for Veterans Claims has held that VCAA notice requirements apply to all five elements of a service connection claim.  These are:   (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, which involves a claim for compensation under 38 U.S.C.A. § 1151, element (3) would be a connection between VA hospitalization, medical, or surgical treatment, and an additional disability or death.  In such a claim, the appellant should also be advised that the additional disability or death must be the result of VA fault such as carelessness, negligence, lack of proper skill, or error in judgment, or not a reasonably expected result or complication of VA treatment.

In addition, specifically in the context of a 38 U.S.C.A. § 1310 DIC claim, the Court held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Because the case at hand involves entitlement to DIC compensation under 38 C.F.R. § 1151, the requirements of Hupp do not apply.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letters dated in May 2006 and November 2006 in which the RO advised the appellant of the evidence needed to substantiate the 38 U.S.C.A. § 1151 claim.  These letters also advised the appellant of her and VA's responsibilities under VCAA, to include what evidence should be provided by her and what evidence should be provided by VA.  The May 2006 notice letter was issued prior to the initial rating decision denying the appellant's claim for compensation under 38 U.S.C.A. § 1151 in September 2006.  The appellant's 38 U.S.C.A. § 1151 claim was subsequently readjudicated following the issuance of the November 2006 notice letter in the July 2007 statement of the case.  Thus, any deficiencies in the content or timeliness of this notice letter would not be prejudicial.

Despite the inadequate notice provided to the appellant on the disability rating and effective date elements of her claim, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  Because the Board concludes below that the preponderance of the evidence is against the appellant's claim for compensation, any questions as to the appropriate disability evaluation or effective date to be assigned are rendered moot.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  Specifically, the Board finds that all obtainable evidence identified by the appellant relative to the issue decided herein has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA and private medical records.  

Following the Board's July 2009 remand, a medical opinion was sought with respect to the issue on appeal.  The Board finds that the September 2009 opinion is considered adequate for the purpose of determining the claim decided herein.  The Board's January 2011 VHA letter sought an additional opinion on a particular aspect of the appellant's claim.  The VHA opinion was obtained in April 2011.  The reports reflect that the examiners reviewed the claims folder and provided opinions with respect to the 38 C.F.R. 38 U.S.C.A. § 1151 claim.  These opinions discuss and explain both the pertinent findings and the relevant medical principles.  For these reasons, the Board concludes that the September 2009 VA examination report and the April 2011 VHA opinion in this case provide adequate bases for a decision.  

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the appellant with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  38 U.S.C.A. § 1151

The appellant has claimed entitlement to DIC benefits under 38 U.S.C. § 1151, essentially contending that VA's failure to perform the necessary tests to diagnose the Veteran's colon cancer led to his death.  While lung cancer is the only cause of death listed on the Veteran's death certificate, the appellant believes that the Veteran's colon cancer metastasized to his lung or that his colon cancer hastened his death.

When a veteran suffers a qualifying additional disability or qualifying death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

A qualifying additional disability or qualifying death is one in which the disability or death was not the result of the Veteran's willful misconduct; and, the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009).  These criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision must be met).

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2010).

Specifically, the appellant has asserted that, had VA conducted a colonoscopy when the Veteran presented with difficulty evacuating in 1999, his colon cancer could have been treated much sooner and either his eventual death due to lung cancer could have been prevented or his life could have been prolonged.  The appellant also asserts that the Veteran was scheduled for a colonoscopy in 1999 but that this procedure was cancelled and not rescheduled.  These contentions are outlined, among other places, in the September 2006 notice of disagreement and in the March 2009 Board hearing testimony.  Thus, the appellant essentially contends that VA's failure to timely diagnose and properly treat the Veteran's colon cancer in 1999 proximately caused the continuance or natural progress of this condition.  

The Veteran's VA medical records reflect that he underwent a flexible sigmoidoscopy in connection with a check-up at the VAMC in Salisbury, North Carolina, in May 1999.  A May 1999 consent form that was signed by the Veteran authorized a VA physician to perform a flexible sigmoidoscopy with possible biopsy.  The May 1999 flexible sigmoidoscopy report reflects a finding of normal mucosa of the Veteran's left colon, and a diagnosis of normal flexible sigmoidoscopy was given.  Another record from the day of the sigmoidoscopy notes that the Veteran reported that he "feels good" and "denies complaints."  
At her March 2009 Board hearing, the appellant testified that the Veteran was prescribed laxatives and prune juice instead of attempting to discover a cause of his complaints of difficulty evacuating.  

A couple of September 1999 VA medical records note that the Veteran underwent a colonoscopy.  No colonoscopy results are of record, however, and the Veteran's medical records do not otherwise discuss a 1999 colonoscopy.  The Veteran's wife has stated that this colonoscopy was, in fact, cancelled and not rescheduled.  

An April 2003 record indicates findings of trace hemorrhage in the stool and notes that a colonoscopy will be arranged at the Salisbury VA medical facility.  

An October 2003 VA medical record notes that the Veteran sought treatment over the telephone for difficulty evacuating stool, and that the stool is very hard when it does come out.  He denied constipation, vomiting, abdominal pain, cramping, swelling of the abdomen, and rectal bleeding.  He was advised on home care instructions such as warm fluids, prune juice, and Metamucil.  He was also informed that a note would be left with his primary care physician to prescribe a stool softener that would be mailed to him from his pharmacy.    

The Veteran was diagnosed with colon cancer through a private hospital in December 2003.  Some of the medical evidence of record from December 2003 through the Veteran's July 2004 death reflects that the Veteran's colon cancer was a concurrent ascending poorly differentiated adenocarcinoma and was not related to his lung cancer.  Other evidence from this period notes that the Veteran's cancer was non-small cell neuroendocrine carcinoma that had metastasized from his lung.  The Board notes, in particular, that a July 2004 record from the Veteran's hospitalization leading up to his death lists "[m]etastatic non-small cell carcinoma" as the cause of death.  Another record from this hospital notes that the Veteran "underwent a right hemicolectomy for metastatic non-small cell carcinoma."  

An August 2006 VA physician's assistant's opinion notes that a flexible sigmoidoscopy performed in May 1999 was recorded as negative, and stools that were tested for blood in September 1999, June 2001, and May 2002 were all negative.  Records reflect that the VA Medical Center (VAMC) in Bay Pines, Florida, advised the Veteran to get a colonoscopy at the Salisbury VAMC when he returned to North Carolina in May 2003, but there was no indication that the Veteran had requested a colonoscopy during subsequent visits to the Salisbury VAMC when he complained of constipation and blockage in August 2003, October 2003, and November 2003.  The care at the Salisbury VAMC was opined to be less than reasonable in that no colonoscopy was done at the Salisbury VAMC and there was no record of a colonoscopy being offered to the Veteran.

The August 2006 opinion noted that a private colonoscopy revealed apparent colon cancer of a different histology, probably adenocarcinoma.  It concluded that the colon cancer came after the lung cancer and did not cause the lung cancer.  It was further concluded that the Veteran's death was an event not reasonably foreseeable, as the Veteran did not complain of lung or bowel symptoms and did not have hem occult positive stools until April 2003, making diagnoses of non-small cell carcinoma of the lung and adenocarcinoma of the colon unforeseeable. 

A March 2007 opinion from a VA physician concludes that the care exercised by the health care providers in this case probably should have included a colonoscopy at the point that symptoms localizable to the colon were manifest.  It also finds, however, that no action or lack of action by VA health providers caused or hastened the Veteran's death.  The physician stated that death as a consequence of primary lung cancer would not be related nor hastened by concomitant colon cancer unless there were complications directly attributable to the colon cancer, such as anemia, perforation, or sepsis.  He also observed that the Veteran did not appear to have suffered complications directly attributable to the colon cancer.  

Based on this evidence, the Board concluded that a clarifying opinion was required in order to decide this claim.  First, the July 2009 Board remand notes that, while the August 2006 VA opinion characterized the care at the Salisbury VAMC as less than reasonable and the March 2007 VA physician's opinion concludes that care exercised by the health care providers should probably have included a colonoscopy at the point that symptoms localizable to the colon were manifest, neither opinion clarified whether this treatment rose to the level of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA.

The Board also noted that the March 2007 VA physician indicated death as a consequence of primary lung cancer would not be related nor hastened by concomitant colon cancer unless there were complications directly attributable to the colon cancer, such as anemia, perforation, or sepsis.  The VA physician had also observed that the Veteran did not appear to have suffered complications directly attributable to the colon cancer.  However, there is medical evidence of record suggesting that the Veteran suffered from anemia as a result of his colon cancer.  A February 2004 VA medical record diagnoses colon cancer and states the Veteran will need surgery and that Epogen was prescribed to help his anemia.  A March 2004 private medical record reflects that the Veteran had anemia due to a combination of chemotherapy and occult gastrointestinal blood loss from the colonic carcinoma.  However, other evidence, including a December 2003 private record, attributes the Veteran's anemia to his chemotherapy for lung cancer and does not mention his colon cancer as a possible cause.  On remand, the examiner was asked to address this evidence relating to anemia, discussing whether there was a relationship between the Veteran's colon cancer and his anemia, and, if so, whether the colon cancer contributed to or hastened the Veteran's death.

Based on this evidence, the Board remanded this claim in July 2009 in order to obtain a clarification of the March 2007 opinion.  Because the examiner who authored the March 2007 opinion was not available, the claims file was sent to another VA physician for review in compliance with the July 2009 Board remand instructions.  These instructions directed that, if the original examiner is not available, a new examiner should review the record and opine as to whether VA's failure to perform a colonoscopy in May 1999 or at any time thereafter constitutes carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA.  If so, the examiner was asked to opine as to whether the failure to perform a colonoscopy contributed to or hastened the Veteran's death.  Finally, the examiner was asked to opine as to whether there was a relationship between the Veteran's anemia and his colon cancer, and, if so, what impact, if any, the presence of anemia as a complication of colon cancer has on his or her opinion regarding the role that disability had in the Veteran's death. 

In response to the question of whether the Veteran had proper treatment when he underwent the screening flexible sigmoidoscopy rather than a colonoscopy in 1999, the September 2009 VA examiner noted that the Veteran was 80 years old and one does not usually do a screening colonoscopy at that age.  The examiner noted that the Veteran had no red flag symptoms such as anemia, alteration in bowel habits, loss of weight, abdominal pain, or anything to suggest a problem in the colon.  The flexible sigmoidoscopy was administered as part of a general medical evaluation, which also included a cardiac evaluation and an upper gastrointestinal endoscopy, which was normal.  The examiner noted that the Veteran's hemoglobin and hematocrit readings from 1995 through 2003 indicated he was not anemic.  Based on the above, the examiner concluded that the screening sigmoidoscopy was adequate.  

The examiner noted it was five years later that the Veteran was found to have a tumor mass in his right colon.  The examiner also noted that there was no anemia at the time that the Veteran had been diagnosed with a similar tumor mass in the right lung, which was of identical cell type.  

The examiner concluded that, "In reviewing the record, this examiner cannot find any evidence to suggest that failure to perform a colonoscopy in 1999 constituted carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault that could be attributed to the examiner at that time."

The examiner also concluded that "There is no evidence that performing colonoscopy at that time [of the 1999 sigmoidoscopy] would have altered the course.  We don't even know that he had a tumor in the colon at that time.  This is purely speculative."  The examiner further noted that, while it is not clear whether the tumor spread from the lung to the colon or from the colon to the lung, it is more likely that the tumor spread from the lung to the colon "in that he had such a large mass in the hilum.  A spread to the lung from the colon would be small lesions scattered throughout the lung as a rule."  

The examiner found that "There is a possible relationship between the anemia in 2009 [sic] and his colon cancer, but he had cancer in the lung with widespread metastases, and this certainly accounts for the anemia.  The colon cancer had been resected in 2004."  (Based on the facts as discussed elsewhere in this case, it appears that the examiner intended to refer to 2003 rather than 2009.)  The examiner diagnosed metastatic cancer, non-small-cell carcinoma of the lung with suspected metastasis to the right colon.

In January 2011, the Board requested a VHA opinion, the main purpose of which was to clarify whether VA's failure to perform a colonoscopy in or around May 2003 proximately caused the continuance or natural progression of his cancer and, if so, whether it constituted carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA.  

First, with respect to the question of the origin of the cancer found in the Veteran's colon, the April 2011 VHA opinion notes that it was unusual, but not unheard of, that a primary lung cancer metastasizes to the colon.  In the case at hand, the pathologist noted that both the primary lung cancer and the colonic lesions were similar, as both were non-small cell neuroendocrine neoplasm.  The pathologist had clearly mentioned in his study of the specimen from the colectomy performed on the Veteran that "this tumor and the similar appearing lung tumor have been previously worked up ..., with the tumor appearing to be a metastasis from the lung."  The VHA opinion states that, aside from the apparent similarities stated by the pathologist, the case for the colon lesion being a metastasis from the lung is further supported by the fact that there were three separate lesions, which would be unusual if this would have been a colon primary.  On review of the record, the VHA examiner was convinced that the colon lesions were metastases from the lung cancer.  The examiner believed that the confusion and conflicting diagnoses of record arose from the rarity of this event.  However, on reviewing the March 2004 pathology report, the VHA examiner found it clear that the above conclusion was correct. 

The VHA examiner next responded to a question concerning the likelihood that the Veteran's death was caused or hastened by the cancer in his colon.  He concluded that, given that the lesions found in the Veteran's colon were metastatic lung cancer, it is unlikely that his death was caused by a primary colon malignancy.

The examiner was next asked about the likelihood that VA's failure to perform a colonoscopy in or around May 2003 proximately caused the continuance or natural progression of the Veteran's cancer.  The examiner opined that a colonoscopy in or around May 2003 would have unlikely changed the course of treatment and ultimately the demise of the Veteran.  He noted that the Veteran's lung malignancy  was discovered shortly thereafter, in November 2003, and he started treatment at that point.  The VHA examiner noted that, if a colonoscopy would have been performed at such time it is likely that the lesion would have been discovered, but it would not have altered the Veteran's course since he already had metastatic disease.  

The VHA examiner was next asked whether the failure to perform a colonoscopy at that moment constitutes carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA.  He was also asked whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  The VHA examiner responded that did not believe the above to be the case as, from his review of the records, he believed that the care the Veteran obtained in 2003 was reasonable.

The Board notes that there are several contentions that must be addressed in order to properly adjudicate this claim.  First, the Board must determine whether the Veteran's colon cancer was a cause of his death.  

The Veteran's Certificate of Death only lists lung cancer of nine months' duration as the cause of his death.  First, the Board notes that evidence of record is contradictory with respect to whether the Veteran's colon and lung cancer were of the same pathology and, if so, whether the colon or the lung was considered the primary site.  The Board notes that the July 2004 private hospital treatment records clearly note that the Veteran died from metastatic non-small cell carcinoma and had previously undergone a hemicolectomy for metastatic non-small cell carcinoma.  The Board considers the September 2009 VA opinion, which considered it more likely that the tumor spread from the Veteran's lung to his colon, to be highly probative in that it provides the most comprehensive review of the claims folder and offers a supporting rationale consistent with the facts of the appellant's case.  The Board also finds the April 2011 VHA opinion to be highly probative to the question at hand, as it considers and reconciles the prior opinions of record and is based directly on the examiner's evaluation of the pathology report of record.  Both of these opinions explain their rationale through citation to pertinent medical principles.  The September 2009 VA opinion cites the finding of a large mass in the hilum, noting that a spread to the lung from the colon would manifest in small lesions scattered throughout the lung.  The April 2011 VHA opinion notes the similarities between the colon and lung lesions that were observed by the pathologist as well as the fact that there were three separate colon lesions, which would be unusual if there had been a colon primary.

Aside from the question of whether the lung cancer and the colon cancer arose from the same pathology, the March 2007 VA opinion states that death as a consequence of primary lung cancer would not be related nor hastened by concomitant colon cancer unless there were complications directly attributable to the colon cancer, such as anemia, perforation, or sepsis.  As noted above, the September 2009 VA opinion was solicited for the purpose of determining whether the Veteran suffered from anemia as a result of his colon cancer.  While the September 2009 opinion does not find a relationship between the Veteran's anemia and the cancer that had metastasized to the colon, there is sufficient evidence of anemia that is due at least in part to that cancer for the Board to resolve this question in the appellant's favor.  Thus, resolving the benefit of the doubt in favor of the appellant, the Board will consider the cancer that had metastasized to the colon to have caused or hastened his death for purposes of establishing entitlement to the benefits sought.

Having resolved the question of whether the Veteran's colon cancer hastened his death in the appellant's favor, the Board must next determine whether the VA's medical care concerning his colon cancer resulted in additional disability or death.  As noted above, the appellant essentially contends that VA's failure to timely diagnose and properly treat the Veteran's colon cancer in 1999 proximately caused the continuance or natural progress of his colon cancer.  This question must be resolved in the appellant's favor before reaching determinations regarding carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  Similarly, the issue of causation must be resolved in the appellant's favor before a determination regarding whether the Veteran's colon cancer and death were events that were not reasonably foreseeable may be made.

The Board, however, is unable to resolve in the appellant's favor the question of whether VA's failure to timely diagnose and properly treat the Veteran's colon cancer in 1999 proximately caused the continuance or natural progress of this condition.  To summarize the above evidence, the August 2006 opinion states that the care at the Salisbury VA was less than reasonable in that no colonoscopy was performed or offered to the Veteran prior to 2003, but this opinion does not explain why such care was less than reasonable despite the negative flexible sigmoidoscopy and blood stool tests from this period.  Nor does this opinion assert a causal relationship between the lack of a colonoscopy and the continuance or natural progression of the colon cancer.

The March 2007 VA opinion found that no action or lack of action by VA health care providers caused or hastened the Veteran's death.  This opinion suggests but does not actually state that symptoms localizable to the colon were not manifested in or around May 1999.  

The September 2009 VA opinion found it "purely speculative" to assume that the Veteran had a tumor in his colon at the time of the 1999 sigmoidoscopy.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds the September 2009 VA examiner's opinion to be the most probative evidence of record on the question of causation.  The Board first notes that all of the above opinions were offered by physicians who are highly qualified through education, training, or experience to provide competent medical evidence for the question at hand under 38 C.F.R. § 3.159(a)(1).  The September 2009 opinion, in particular, is highly probative because it is based on a thorough review of the claims folder, including the Veteran's medical records.  

The September 2009 opinion, however, is the only opinion to directly address the question of whether VA failed to timely diagnose or properly treat the Veteran's colon cancer.  While the August 2006 opinion appears to suggest that a colonoscopy should have been performed in 1999, it neither asserts nor suggests that the Veteran's colon cancer was actually present at that time.  While the March 2007 opinion asserts that a colonoscopy should have been performed at the moment that symptoms localizable to the colon were detected, and it suggests a deficiency in the timing of the Veteran's colonoscopy, it does not suggest that colon cancer would have been found during a 1999 colonoscopy.  On the other hand, the September 2009 opinion provides a well-supported rationale to support the conclusion that a 1999 colonoscopy would not have detected the presence of colon cancer.  This rationale is applicable and probative regardless of whether the appellant believes the Veteran should have undergone a colonoscopy rather than a flexible sigmoidoscopy in May 1999 or whether she believes he should have been given a colonoscopy later in 1999.  

The only remaining evidence suggesting that VA's failure to perform a colonoscopy in 1999 proximately caused the continuance or natural progression of the Veteran's colon cancer and ultimate death comes from the appellant herself.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

A lay person is not, however, competent to offer an opinion on complex medical questions.  In the case at hand, the Board finds that the appellant does not possess the necessary medical expertise to competently opine that the Veteran had colon cancer in 1999 and that the lack of a 1999 colonoscopy proximately caused the continuance or the natural progress of this disability, resulting in his death.  Therefore, while the Board has considered the appellant's lay assertions, it ultimately finds that they do not constitute competent evidence in the matter at hand.

In view of the above, the Board finds that the appellant's contention that VA failed to timely diagnose or properly treat the Veteran's colon cancer when it did not perform a colonoscopy in 1999 is speculative at best.  Because the provisions of 38 C.F.R. § 3.102 state that service connection may not be based on a resort to speculation or even remote possibility, the September 2009 VA opinion cannot serve to establish the presence of the Veteran's colon cancer in 1999.

The Board has considered whether the appellant's claim may be reasonably construed to encompass VA's failure to perform a colonoscopy later than 1999.  Specifically, the Board notes the appellant's references to a sigmoidoscopy that was performed at the Salisbury VAMC in 2002 and a colonoscopy that was cancelled by VA later that year.  Also of relevance are indications that VA failed to perform a colonoscopy as directed in an April 2003 record following a finding of trace hemorrhage in the Veteran's stool, as well as the appellant's March 2009 contention that the Veteran sought treatment for problems evacuating and was prescribed laxatives and told to drink prune juice.   

With respect to the contentions surrounding the Veteran's medical treatment in 2002, the Board notes that there is no documentation or other record of a sigmoidoscopy or a cancelled colonoscopy in 2002.  Furthermore, the appellant did not even mention the 1999 sigmoidoscopy and cancelled colonoscopy in the August 2007 letter in which she made the above statements, even though both of these occurrences are central to the appellant's contentions.  The Board therefore believes that the appellant had inadvertently identified these events as having occurred in 2002 rather than in 1999.  

With respect to contentions surrounding a 2003 colonoscopy, the Board notes that an April 2003 record reflects that the Veteran was instructed to schedule a colonoscopy when he returned to Salisbury, presumably in May 2003.  The Board thus sought the April 2011 VHA opinion to determine whether VA's failure to perform a colonoscopy in May 2003 proximately caused the continuance or natural progression of his cancer and, if so, whether it constituted carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA.  

As discussed above, the April 2011 VHA opinion concludes that a colonoscopy in or around May 2003 would have unlikely changed the course of treatment and, ultimately, the demise of the Veteran.  The VHA examiner noted that, if a colonoscopy would have been performed at such time it is likely that the lesion would have been discovered, but it would not have altered the Veteran's course since he already had metastatic disease.  The Board finds the April 2011 VHA opinion to be highly probative to this question.  The Board finds the examiner to be competent to examine the record and provide the requested opinion, and the Board further notes that the examiner provided a medical rationale to justify his conclusion.

The April 2011 VHA examiner further opined that VA's failure to perform a colonoscopy in May 2003 did not constitute carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA and that the care the Veteran obtained in 2003 was reasonable.  The Board notes that the April 2011 opinion does not explain the rationale for these particular opinions.  However, the question of VA's fault in not providing a colonoscopy in May 2003 is rendered moot in light of the examiner's conclusion that discovery of the lesion in May 2003 would not have altered the Veteran's course.

With respect to the contention regarding complaints of evacuating, the Board notes that the Veteran's VA medical records reflect that this consultation occurred in October 2003, and the medical records from around the time of the May 1999 sigmoidoscopy reflect that the Veteran reported no pertinent complaints.  The Board notes that the Veteran did have a colonoscopy in December 2003, shortly following his October 2003 complaints.  

The Board has found that the Veteran's colon cancer and death were not caused by VA hospital care, medical or surgical treatment, or examination.  This conclusion contemplates the Board's finding that VA's failure to perform a colonoscopy in 1999 or May 2003 does not constitute a failure to timely diagnose and properly treat the disease or injury that proximately caused the continuance or natural progress of the Veteran's colon cancer.  Thus, the Veteran's colon cancer does not constitute a qualifying additional disability for purposes of 38 U.S.C.A. § 1151, and his resulting death is not considered a qualifying death.  Because of the conjunctive nature of the "qualifying additional disability" and "qualifying death" definition, the question of whether the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable, is rendered moot.    

In summary, the Board finds that, resolving benefit of the doubt in favor of the appellant, the cancer that had metastasized to the colon qualifies for purposes of this claim as a contributing cause of the Veteran's death.  The Board further finds, however, that the cancer is not a qualifying additional disability for purposes of establishing cause of death, as a preponderance of the evidence of record is against finding that a 1999 colonoscopy would have resulted in the timely diagnosis and proper treatment of that cancer.  The rationale for this conclusion is that the medical evidence of record indicates that the presence of cancer in 1999 is no more than speculative.  Furthermore, a preponderance of the evidence of record is against finding that a May 2003 colonoscopy would have resulted in the timely diagnosis and proper treatment of the Veteran's colon cancer, as such evidence indicates that the Veteran's lung cancer had already metastasized to his colon by May 2003 and that the course of this colon cancer could not have been altered at that time.  

The Board acknowledges that the Veteran's death was a tragic loss, and the Board is extremely sympathetic to the appellant's case.  Nevertheless, for the reasons and bases set forth above, the Board must conclude that the preponderance of the evidence is against granting entitlement to benefits under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to DIC benefits under 38 U.S.C. § 1151 must be denied.


ORDER

Entitlement to DIC benefits under 38 U.S.C. § 1151 is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


